DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 September 2022 has been entered.
Status of the Claims
Claims 1-174 are pending. Claims 2, 5-6, 20, 22, 28-159, and 162-172 are withdrawn. Claims 1, 3-4, 7-19, 21, 23-27, 160-161, and 173-174 are examined on the merits. All rejections not reiterated herein have been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a detection agent for detecting the analyte” in claim 18. 
The limitation of claims 18 meets the three-prong test as follows:
The generic placeholder is “detection agent”.
The functional language that modifies the placeholder is “for detecting the analyte”.
The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. No structural limitations are provided in the claim for performing the function.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7-19, 21, 23-27, 160-161, and 173-174 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the sample contact surface " in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the sample contact surface is the same as the inner surface, the sample contact area, or something else.
Claims 3-4, 7-19, 21, 23-27, 160-161, and 173-174 are rejected as being dependent on claim 1 and failing to remedy the antecedent issue.
Claim 173 recites the limitation "the assay site" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 173, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, features introduced by the above phrase will be interpreted as merely exemplary of the remainder of the claim, and therefore not required.
Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7-13, 18-19, 21, 23-27, 160-161 and 173-174 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2006/0246508, Pub Date: 11/02/2006, hereinafter “Watanabe”) in view of Ermantraut et al. (US 2012/0321518, Pub Date: 12/20/2012, hereinafter “Ermantraut”).
Regarding claim 1, Watanabe teaches throughout the publication a device for assaying a sample (abstract), comprising: a first plate (cell culture plate, 2, Fig. 7B, par. 72), a second plate (transfer sheet, 1, Fig. 7B, par. 92), spacers (protruding portion, 23, Fig. 7B, par. 92), and a capture agent (biologically active substance 22 or 12, par. 92, 95, 103) wherein:
i. the plates are movable relative to each other into different configurations (sheet may uncover or cover the cell culture plate and also depressed relative to the cell culture plate, par. 92),
ii. the first plate comprises, on its inner surface, a sample contact area for contacting a sample that contains or is suspected to contains an analyte (culture liquid is in contact with both the inner surface of the first plate and the inner surface of the second plate, Fig. 7A and 7B; par. 22),
iii. the spacers are fixed on respective surfaces of one or both of the plates (spacers, 23, fixed to second plate, 1, Fig. 7B), the spacers having a predetermined substantially uniform height and a predetermined fixed inter-spacer distance (pillar with flat top with biologically active substance on top, 23, Fig. 6C, par. 92),
iv. a capture agent is immobilized on the sample contact surface of the first plate, wherein the capture agent captures analyte (biologically active substance 22 immobilized on the cell culture plate 2, par. 103; biologically active substance 22 is immobilized on the base 20, par. 92; biologically active substance can be a substance that captures an analyte, e.g., par. 37),
wherein one of the configurations is an open configuration, in which: the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, allowing the sample to be deposited on one or both of the plates (sheet 1 is removed and a cell suspension sample is added to the plate which indicates the sheet and the plate are in an open configuration and entirely separated apart, par. 39), and
wherein another of the configurations is a closed configuration which is configured after the sample is deposited in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer having a uniform thickness that is confined by the inner surfaces of the two plates and is regulated by the plates and the spacers (after start of the culture, biologically active substance on the transfer sheet, 1, is introduced to the well which compresses the part of the sample under the protrusion as illustrated in Fig. 7B, par. 92).
Watanabe fails to specifically teach that the device includes a sponge made of a flexible porous material capable of absorbing or releasing a liquid, wherein the spacers reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers, and wherein a washing configuration is configured when the second plate is separated from the first plate after the closed configuration, and in the washing configuration: (i) the sponge containing a wash solution is placed on the sample contact area of the first plate and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution.
Ermantraut teaches throughout the publication a device for performing assays comprising first and second surfaces (abstract) and more specifically, the reference teaches a porous matrix such as a sponge located between first and second surfaces, the matrix being reversibly compressible and swellable when in contact with liquids (par. 3-5). Further, Ermantraut teaches that the porous matrix can be compressed to release the liquid from the matrix, wherein liquids capable of being stored in the matrix include water, organic or inorganic solutions (par. 48). Furthermore, it would be obvious that when a sponge as taught by Ermantraut is incorporated in the device of Watanabe, the spacers would also reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the device of Watanabe, a porous matrix such as a sponge as taught by Ermantraut placed between the first and second plates because it would have been desirable to incorporate additional fluids that can be manipulated by external forces to assist in conducting the assays of the device (Ermantraut, par. 40-44). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to devices for performing assays comprising first and second surfaces.
Although Watanabe in view of Ermantraut do not specifically teach a washing configuration is configured when the second plate is separated from the first plate after the closed configuration and in the washing configuration (i) the sponge containing a wash solution is placed on the sample contact area of the first plate, and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution, such limitations are drawn to intended use of the device and therefore the prior art only needs to be capable of performing the recited intended use. So long as the sponge of Ermantraut is capable of containing a wash solution that can be placed on the first plate for a washing configuration, it reads on the claims. Watanabe in view of Ermantraut teach the same structural limitations as recited in the claims as the only structurally active components of the claim are the plates, spacers, sponge, and capture agent of claim parts i-v, therefore the references are considered capable of performing the same intended use.
Regarding claims 3-4, Watanabe teaches the device wherein the sample is blood (par. 152).
Regarding claim 7, although Watanabe does not specifically teach the device wherein the spacers have a filling factor of at least 1%, the filling factor being the ratio of the spacer area in the sample contact surface to the total area of the sample contact surface, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitations recited in instant claim 7 are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the microtiter assay art.
Regarding claim 8, although Watanabe does not specifically teach the device wherein the Young's modulus of the spacers times the filling factor of the spacers is equal or larger than 10 MPa, the filling factor being the ratio of the spacer area in the sample contact surface to the total area of the sample contact surface, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitations recited in instant claim 8 are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the microtiter assay art.
Regarding claims 9-10, Watanabe teaches the inter-spacer distance is substantially periodic (protrusions are equally spaced as illustrated in Fig. 7B and align with a 96-well microplate as illustrated in Fig. 3 which is periodic and therefore is considered substantially periodic, par. 29 and 92) and a sample of blood (par. 152). Watanabe does not teach an inter- spacer distance. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitations recited in instant claims 9-10 are for any particular purpose or solve any stated problem, and the prior art teaches that the spacer distance may be varied depending on the microwell size which may be varied based on the desired sample size. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the microwell art.
Regarding claim 11, Watanabe fails to specifically teach that the spacers have a density of at least 100/mm2. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitations recited in instant claim 11 are for any particular purpose or solve any stated problem, and the prior art teaches that the spacer dimensions may be varied depending on the microwell size which may be varied based on the desired sample size. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the microwell art.
Regarding claim 12, Wantanabe teaches the analyte can comprise proteins, peptides, DNAs, RNAs, nucleic acids, inorganic molecules and ions, organic small molecules, cells, tissues, viruses, or nanoparticles with different shapes (e.g., par. 37, 66).
Regarding claim 13, Watanabe teaches the device wherein the spacers are pillars with a cross-sectional shape of a square (pillar with flat top with biologically active substance on top, 23, Fig. 6C, par. 92).
Regarding claim 18, the instant specification recites a detection agent for detecting an analyte configured to specifically associate with at least one analyte (p. 20, lines 10-11) and can include a label (p. 12, lines 1-9). Wantanabe teaches the device further comprising a detection agent for detecting the analyte (e.g., see par. 66-70).
Regarding claim 19, Watanabe teaches the device wherein the materials of the plate and the spacers are polystyrene (par. 100 or par. 155).
Regarding claim 21, Watanabe in view of Ermantraut teach the device wherein the first and second plates are connected by a hinge and are configured to be changed from the open configuration to the closed configuration by folding the plates along the hinge (Watanabe, Fig. 7B).
Regarding claims 23-24, Watanabe in view of Ermantraut teach the device wherein the sponge comprises a porous substrate (Ermantraut, par. 43-46) and said porous substrate contains pores of a diameter in the range of 100 micrometers to 500 micrometers (Ermantraut, par. 149-150).
Regarding claims 25-26, Watanabe in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and said porous substrate possesses a porosity of 80% (Ermantraut, par. 5).
Regarding claim 27, Watanabe in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and the materials of said porous substrate can contain materials such as cellulose, collagen, jute, hemp, and synthetic polymeric fibers or mixtures thereof. (Suitable synthetic polymeric fibers include, for example, polyurethane, polyester, and nylon as well as mixtures or combinations thereof. The term “sponge-like structure”, as used herein, refers to flexible, reversibly compressible foams and/or durable elastomers such as foam rubber, foam resin or foamed plastics (e.g. foamed polystyrene), which are also within the scope of the present invention, Ermantraut, par. 51)
Regarding claims 160-161, Watanabe teaches one of the first and second plates are flexible (par. 40, 77). Watanabe fails to specifically teach the fourth power of the inter-spacer distance (ISD) divided by the thickness of the flexible plate (h) and the Young’s modulus (E) of the flexible plate, ISD4/(hE), is equal to or less than 106 um3/GPa and the thickness of the flexible plate times the Young’s modulus of the flexible plate is in the range of 60 to 750 GPa-um or 60 to 550 GPa-um. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitations recited in instant claims 160-161 are for any particular purpose or solve any stated problem, and the prior art teaches that the spacer dimensions and height may be varied depending on the microwell size which may be varied based on the desired sample size. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the microwell art.
Regarding claim 173, the instant specification recites a surface amplification surface that includes metal (p. 21, lines 12-14). Watanabe teaches the inner surface of the first plate includes metal, thereby reading on “surface amplification surface” (par. 114).
Regarding claim 174, the transfer sheet and cell culture plate of Watanabe may alternatively read on first plate and the second plate of the instant claims respectively. Watanabe teaches throughout the publication a device for assaying a sample (abstract), comprising: a first plate (transfer sheet, 1, Fig. 7B, par. 92), a second plate (cell culture plate, 2, Fig. 7B, par. 72), spacers (protruding portion, 23, Fig. 7B, par. 92), and a capture agent (biologically active substance 22 or 12, par. 92, 95, 103) wherein:
i. the plates are movable relative to each other into different configurations (sheet may uncover or cover the cell culture plate and also depressed relative to the cell culture plate, par. 92),
ii. the first plate comprises, on its inner surface, a sample contact area for contacting a sample that contains or is suspected to contains an analyte (culture liquid is in contact with both the inner surface of the first plate and the inner surface of the second plate, Fig. 7A and 7B; par. 22),
iii. the spacers are fixed on respective surfaces of one or both of the plates (spacers, 23, fixed to first plate, 1, Fig. 7B), the spacers having a predetermined substantially uniform height and a predetermined fixed inter-spacer distance (pillar with flat top with biologically active substance on top, 23, Fig. 6C, par. 92),
iv. a capture agent is immobilized on the sample contact surface of the first plate, wherein the capture agent captures analyte (biologically active substance 12 immobilized on the sheet 1, par. 35, 92; biologically active substance can be a substance that captures an analyte, e.g., par. 37),
wherein one of the configurations is an open configuration, in which: the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, allowing the sample to be deposited on one or both of the plates (sheet 1 is removed and a cell suspension sample is added to the plate which indicates the sheet and the plate are in an open configuration and entirely separated apart, par. 39), and
wherein another of the configurations is a closed configuration which is configured after the sample is deposited in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer having a uniform thickness that is confined by the inner surfaces of the two plates and is regulated by the plates and the spacers (after start of the culture, biologically active substance on the transfer sheet, 1, is introduced to the well which compresses the part of the sample under the protrusion as illustrated in Fig. 7B, par. 92).
Watanabe teaches the spacers are fixed on the sample contact area of the first plate (e.g., see protruding portion 23 on sheet 1, Fig. 7B, par. 92).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2006/0246508, Pub Date: 11/02/2006, hereinafter “Wantanabe”) in view of Ermantraut et al. (US 2012/0321518, Pub Date: 12/20/2012, hereinafter “Ermantraut”), as applied to claim 1 above (hereinafter “Modified Watanabe”), and further in view of Chiou et al. (US 2015/0005203, Pub Date: 01/01/2015, hereinafter “Chiou”).
Regarding claims 14-17, Modified Watanabe teaches the device as described above wherein in the closed configuration: at least part of the sample is compressed by the two plates into a layer having a uniform thickness that is confined by the inner surfaces of the two plates and is regulated by the plates and the spacers (after start of the culture, biologically active substance on the transfer sheet, 1, is introduced to the well which compresses the part of the sample under the protrusion as illustrated in Fig. 7B, par. 92). Furthermore, Watanabe teaches a sample of blood (par. 152). However, the references fail to specifically teach the specific average thickness of the layer of uniform thickness.
Chiou teaches affinity binding assays performed in a microtiter plate (seen as claimed microplate) having a depth of 200 um (par. 36 and 39), in order to provide an assay array plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the microwell plate in the method of Watanabe et al., a microwell plate having a depth of 200 um as taught by Chiou because Watanabe is generic with respect to the microwell plate dimensions that can be incorporated into the cell culture plate and one would be motivated to use the appropriate dimensions for performing an assay. Although Watanabe in view of Chiou do not indicate the thickness of a compressed sample layer, one having ordinary skill in the art would recognize that when the protrusion of the transfer plate of Watanabe is inserted into a well having a depth of 200 um as taught by Chiou, the depth would necessarily be less than 200 um.
While the references do not specifically teach average thickness of the layer in the range of 1 micrometer to 10 micrometer, or 10 micrometer to 30 micrometer, or 2 micrometer to 3.8 micrometer, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitations recited in instant claims 14-17 are for any particular purpose or solve any stated problem, absent expected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the layers disclosed by the prior art by normal optimization procedures known in the microtiter assay art.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Watanabe and Chiou are similarly drawn to assays performed in a microwell plates.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 12, 18, 21, 23-27, and 174 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 11, 16-17 and 27-28 of copending Application No. 17/300,945 (‘945) in view of Ermantraut et al. (US 2012/0321518, Pub Date: 12/20/2012, hereinafter “Ermantraut”).
‘945 teaches a device for assaying a sample, comprising: a first plate (claim 1), a second plate (claim 1), spacers (claim 1), and a capture agent, (claim 11) wherein:
i. the plates are movable relative to each other into different configurations (claim 1),
ii. the first plate comprises, on its inner surface, a sample contact area for contacting a sample that contains or is suspected of containing analyte (claim 1),
iii. the spacers are fixed on respective surfaces of one or both of the plates, the spacers having a predetermined substantially uniform height and a predetermined fixed inter-spacer distance (claim 1),
iv. the capture agent is immobilized on the sample contact surface of the first plate, wherein the capture agent captures the analyte (claims 1, 11),
wherein one of the configurations is an open configuration, in which: the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, allowing the sample to be deposited on one or both of the plates (claim 1), and
wherein another of the configurations is a closed configuration which is configured after the sample is deposited in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer having a uniform thickness that is confined by the inner surfaces of the two plates and is regulated by the plates and the spacers (claim 1).
‘945 fails to specifically teach that the device includes a sponge made of a flexible porous material capable of absorbing or releasing a liquid, wherein the spacers reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers, and wherein a washing configuration is configured when the second plate is separated from the first plate after the closed configuration, and in the washing configuration: (i) the sponge containing a wash solution is placed on the sample contact area of the first plate and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution.
Ermantraut teaches throughout the publication a device for performing assays comprising first and second surfaces (abstract) and more specifically, the reference teaches a porous matrix such as a sponge located between first and second surfaces, the matrix being reversibly compressible and swellable when in contact with liquids (par. 3-5). Further, Ermantraut teaches that the porous matrix can be compressed to release the liquid from the matrix, wherein liquids capable of being stored in the matrix include water, organic or inorganic solutions (par. 48). Furthermore, it would be obvious that when a sponge as taught by Ermantraut is incorporated in the device of ‘945, the spacers would also reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the device of ‘945, a porous matrix such as a sponge as taught by Ermantraut placed between the first and second plates because it would have been desirable to incorporate additional fluids that can be manipulated by external forces to assist in conducting the assays of the device (Ermantraut, par. 40-44). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to devices for performing assays comprising first and second surfaces.
Although ‘945 in view of Ermantraut do not specifically teach a washing configuration is configured when the second plate is separated from the first plate after the closed configuration and in the washing configuration (i) the sponge containing a wash solution is placed on the sample contact area of the first plate, and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution, such limitations are drawn to intended use of the device and therefore the prior art only needs to be capable of performing the recited intended use. So long as the sponge of Ermantraut is capable of containing a wash solution that can be placed on the first plate for a washing configuration, it reads on the claims. ‘945 in view of Ermantraut teach the same structural limitations as recited in the claims as the only structurally active components of the claim are the plates, spacers, sponge, and capture agent of claim parts i-v, therefore the references are considered capable of performing the same intended use.
Claims 27-28 of ‘945 teach instant claims 3-4.
Claim 16 of ‘945 teaches instant claim 12.
Claims 7 and 12 of ‘945 teaches instant claim 18.
Claim 17 of ‘945 teaches instant claim 21.
Regarding instant claims 23-24, ‘945 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate (par. 43-46 and par. and said porous substrate contains pores of a diameter in the range of 100 micrometers to 500 micrometers (par. 149-150).
Regarding instant claims 25-26, ‘945 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and said porous substrate possesses a porosity of 80% (par. 5).
Regarding instant claim 27, ‘945 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and the materials of said porous substrate can contain materials such as cellulose, collagen, jute, hemp, and synthetic polymeric fibers or mixtures thereof. (Suitable synthetic polymeric fibers include, for example, polyurethane, polyester, and nylon as well as mixtures or combinations thereof. The term “sponge-like structure”, as used herein, refers to flexible, reversibly compressible foams and/or durable elastomers such as foam rubber, foam resin or foamed plastics (e.g. foamed polystyrene), which are also within the scope of the present invention, Ermantraut, par. 51)
Claim 1 of ‘945 teaches instant claim 174.
This is a provisional nonstatutory double patenting rejection.


Claims 1, 7-9, 12-16, 19, 21, 23-27, and 173-174 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 13-14, 16, 18-19, 26, 37, and 45-47 of copending Application No. 16/653,936 (‘936) in view of Ermantraut et al. (US 2012/0321518, Pub Date: 12/20/2012, hereinafter “Ermantraut”).
‘936 teaches a device for assaying a sample, comprising: a first plate (claim 1), a second plate (claim 1), spacers (claim 1), and a capture agent (claim 46), wherein:
i. the plates are movable relative to each other into different configurations (claim 1),
ii. the first plate comprises, on its inner surface, a sample contact area for contacting a sample that contains or is suspected of containing analyte (claim 1),
iii. the spacers are fixed on respective surfaces of one or both of the plates, the spacers having a predetermined substantially uniform height and a predetermined fixed inter-spacer distance (claims 1, 16),
iv. the capture agent is immobilized on the sample contact surface of the first plate, wherein the capture agent captures the analyte (claim 46),
wherein one of the configurations is an open configuration, in which: the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, allowing the sample to be deposited on one or both of the plates (claim 1), and
wherein another of the configurations is a closed configuration which is configured after the sample is deposited in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer having a uniform thickness that is confined by the inner surfaces of the two plates and is regulated by the plates and the spacers (claim 1).
‘936 fails to specifically teach that the device includes a sponge made of a flexible porous material capable of absorbing or releasing a liquid, wherein the spacers reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers, and wherein a washing configuration is configured when the second plate is separated from the first plate after the closed configuration, and in the washing configuration: (i) the sponge containing a wash solution is placed on the sample contact area of the first plate and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution.
Ermantraut teaches throughout the publication a device for performing assays comprising first and second surfaces (abstract) and more specifically, the reference teaches a porous matrix such as a sponge located between first and second surfaces, the matrix being reversibly compressible and swellable when in contact with liquids (par. 3-5). Further, Ermantraut teaches that the porous matrix can be compressed to release the liquid from the matrix, wherein liquids capable of being stored in the matrix include water, organic or inorganic solutions (par. 48). Furthermore, it would be obvious that when a sponge as taught by Ermantraut is incorporated in the device of ‘936, the spacers would also reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the device of ‘936, a porous matrix such as a sponge as taught by Ermantraut placed between the first and second plates because it would have been desirable to incorporate additional fluids that can be manipulated by external forces to assist in conducting the assays of the device (Ermantraut, par. 40-44). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to devices for performing assays comprising first and second surfaces.
Although ‘936 in view of Ermantraut do not specifically teach a washing configuration is configured when the second plate is separated from the first plate after the closed configuration and in the washing configuration (i) the sponge containing a wash solution is placed on the sample contact area of the first plate, and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution, such limitations are drawn to intended use of the device and therefore the prior art only needs to be capable of performing the recited intended use. So long as the sponge of Ermantraut is capable of containing a wash solution that can be placed on the first plate for a washing configuration, it reads on the claims. ‘936 in view of Ermantraut teach the same structural limitations as recited in the claims as the only structurally active components of the claim are the plates, spacers, sponge, and capture agent of claim parts i-v, therefore the references are considered capable of performing the same intended use.
Claims 18-19 of ‘936 teach instant claims 7-8.
Regarding instant claim 9, ‘936 teaches the inter-spacer distance is in the range of 1 micrometer to 200 micrometer (claim 16) and the inter-spacer distance is substantially periodic (claim 37).
Claim 11 of ‘936 teaches instant claim 12.
Claim 26 of ‘936 teaches instant claim 13.
Claims 13-14 of ‘936 teach instant claims 14-16.
Claim 47 of ‘936 teaches instant claim 19.
Claim 45 of ‘936 teaches instant claim 21.
Regarding instant claims 23-24, ‘936 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate (par. 43-46 and par. and said porous substrate contains pores of a diameter in the range of 100 micrometers to 500 micrometers (Ermantraut, par. 149-150).
Regarding instant claims 25-26, ‘936 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and said porous substrate possesses a porosity of 80% (Ermantraut, par. 5).
Regarding instant claim 27, ‘936 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and the materials of said porous substrate can contain materials such as cellulose, collagen, jute, hemp, and synthetic polymeric fibers or mixtures thereof. (Suitable synthetic polymeric fibers include, for example, polyurethane, polyester, and nylon as well as mixtures or combinations thereof. The term “sponge-like structure”, as used herein, refers to flexible, reversibly compressible foams and/or durable elastomers such as foam rubber, foam resin or foamed plastics (e.g. foamed polystyrene), which are also within the scope of the present invention, Ermantraut, par. 51)
Claim 44 of ‘936 teaches instant claim 173.
Claim 1 of ‘936 teaches instant claim 174.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-4, 9, 23-27, and 173-174 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 19-20, 83-85, 88, 107, 121, 148, and 158 of copending Application No. 16/621,185 (‘185) in view of Ermantraut et al. (US 2012/0321518, Pub Date: 12/20/2012, hereinafter “Ermantraut”).
‘185 teaches a device for assaying a sample, comprising: a first plate (claim 1), a second plate (claim 1), spacers (claim 1), and a capture agent, (claim 1) wherein:
i. the plates are movable relative to each other into different configurations (claim 1),
ii. the first plate comprises, on its inner surface, a sample contact area for contacting a sample that contains or is suspected of containing analyte (claim 1),
iii. the spacers are fixed on respective surfaces of one or both of the plates, the spacers having a predetermined substantially uniform height and a predetermined fixed inter-spacer distance (claim 1),
iv. the capture agent is immobilized on the sample contact surface of the first plate, wherein the capture agent captures the analyte (plurality of particles have the capture agents immobilized on their surface and the plurality of particles are temporarily or permanently fixed on the first plate which implies the capture agent is also immobilized on the sample contact surface of the first plate, claim 1),
wherein one of the configurations is an open configuration, in which: the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, allowing the sample to be deposited on one or both of the plates (claim 1), and
wherein another of the configurations is a closed configuration which is configured after the sample is deposited in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer having a uniform thickness that is confined by the inner surfaces of the two plates and is regulated by the plates and the spacers (claim 1).
‘185 fails to specifically teach that the device includes a sponge made of a flexible porous material capable of absorbing or releasing a liquid, wherein the spacers reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers, and wherein a washing configuration is configured when the second plate is separated from the first plate after the closed configuration, and in the washing configuration: (i) the sponge containing a wash solution is placed on the sample contact area of the first plate and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution.
Ermantraut teaches throughout the publication a device for performing assays comprising first and second surfaces (abstract) and more specifically, the reference teaches a porous matrix such as a sponge located between first and second surfaces, the matrix being reversibly compressible and swellable when in contact with liquids (par. 3-5). Further, Ermantraut teaches that the porous matrix can be compressed to release the liquid from the matrix, wherein liquids capable of being stored in the matrix include water, organic or inorganic solutions (par. 48). Furthermore, it would be obvious that when a sponge as taught by Ermantraut is incorporated in the device of ‘185, the spacers would also reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the device of ‘185, a porous matrix such as a sponge as taught by Ermantraut placed between the first and second plates because it would have been desirable to incorporate additional fluids that can be manipulated by external forces to assist in conducting the assays of the device (Ermantraut, par. 40-44). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to devices for performing assays comprising first and second surfaces.
Although ‘185 in view of Ermantraut do not specifically teach a washing configuration is configured when the second plate is separated from the first plate after the closed configuration and in the washing configuration (i) the sponge containing a wash solution is placed on the sample contact area of the first plate, and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution, such limitations are drawn to intended use of the device and therefore the prior art only needs to be capable of performing the recited intended use. So long as the sponge of Ermantraut is capable of containing a wash solution that can be placed on the first plate for a washing configuration, it reads on the claims. ‘185 in view of Ermantraut teach the same structural limitations as recited in the claims as the only structurally active components of the claim are the plates, spacers, sponge, and capture agent of claim parts i-v, therefore the references are considered capable of performing the same intended use.
Claims 121, 148, and 158 of ‘185 teach instant claims 3-4.
Regarding instant claim 9, ‘185 teaches the inter-spacer distance is in the range of 1 um to 200 um (claims 19-20) and the inter-spacer distance is substantially periodic (claim 15).
Claim 107 of ‘185 teaches instant claim 12.
Claims 83-85 of ‘185 teach instant claim 18.
Regarding instant claims 23-24, ‘185 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate (par. 43-46 and par. and said porous substrate contains pores of a diameter in the range of 100 micrometers to 500 micrometers (par. 149-150).
Regarding instant claims 25-26, ‘185 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and said porous substrate possesses a porosity of 80% (par. 5).
Regarding instant claim 27, ‘185 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and the materials of said porous substrate can contain materials such as cellulose, collagen, jute, hemp, and synthetic polymeric fibers or mixtures thereof. (Suitable synthetic polymeric fibers include, for example, polyurethane, polyester, and nylon as well as mixtures or combinations thereof. The term “sponge-like structure”, as used herein, refers to flexible, reversibly compressible foams and/or durable elastomers such as foam rubber, foam resin or foamed plastics (e.g. foamed polystyrene), which are also within the scope of the present invention, Ermantraut, par. 51)
Claim 88 of ‘185 teaches instant claim 173.
Claim 1 of ‘185 teaches instant claim 174.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-4, 8, 12, 18, 23-27, 160, and 173 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22, 32, 51, 59-62, 65, 75, and 85 of copending Application No. 16/484,803 (‘803) in view of Ermantraut et al. (US 2012/0321518, Pub Date: 12/20/2012, hereinafter “Ermantraut”).
‘803 teaches a device for assaying a sample, comprising: a first plate (claim 1), a second plate (claim 1), spacers (claim 22), and a capture agent, (claim 1) wherein:
i. the plates are movable relative to each other into different configurations (claim 1),
ii. the first plate comprises, on its inner surface, a sample contact area for contacting a sample that contains or is suspected of containing analyte (claim 1),
iii. the spacers are fixed on respective surfaces of one or both of the plates, the spacers having a predetermined substantially uniform height and a predetermined fixed inter-spacer distance (claims 61-62),
iv. the capture agent is immobilized on the sample contact surface of the first plate, wherein the capture agent captures the analyte (claim 1),
wherein one of the configurations is an open configuration, in which: the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, allowing the sample to be deposited on one or both of the plates (claim 1), and
wherein another of the configurations is a closed configuration which is configured after the sample is deposited in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer having a uniform thickness that is confined by the inner surfaces of the two plates and is regulated by the plates and the spacers (claim 1).
‘803 fails to specifically teach that the device includes a sponge made of a flexible porous material capable of absorbing or releasing a liquid, wherein the spacers reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers, and wherein a washing configuration is configured when the second plate is separated from the first plate after the closed configuration, and in the washing configuration: (i) the sponge containing a wash solution is placed on the sample contact area of the first plate and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution.
Ermantraut teaches throughout the publication a device for performing assays comprising first and second surfaces (abstract) and more specifically, the reference teaches a porous matrix such as a sponge located between first and second surfaces, the matrix being reversibly compressible and swellable when in contact with liquids (par. 3-5). Further, Ermantraut teaches that the porous matrix can be compressed to release the liquid from the matrix, wherein liquids capable of being stored in the matrix include water, organic or inorganic solutions (par. 48). Furthermore, it would be obvious that when a sponge as taught by Ermantraut is incorporated in the device of ‘185, the spacers would also reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the device of ‘803, a porous matrix such as a sponge as taught by Ermantraut placed between the first and second plates because it would have been desirable to incorporate additional fluids that can be manipulated by external forces to assist in conducting the assays of the device (Ermantraut, par. 40-44). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to devices for performing assays comprising first and second surfaces.
Although ‘803 in view of Ermantraut do not specifically teach a washing configuration is configured when the second plate is separated from the first plate after the closed configuration and in the washing configuration (i) the sponge containing a wash solution is placed on the sample contact area of the first plate, and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution, such limitations are drawn to intended use of the device and therefore the prior art only needs to be capable of performing the recited intended use. So long as the sponge of Ermantraut is capable of containing a wash solution that can be placed on the first plate for a washing configuration, it reads on the claims. ‘803 in view of Ermantraut teach the same structural limitations as recited in the claims as the only structurally active components of the claim are the plates, spacers, sponge, and capture agent of claim parts i-v, therefore the references are considered capable of performing the same intended use.
Claims 65 and 75 of ‘803 teach instant claims 3-4.
Regarding instant claim 8, ‘803 teaches the Young’s modulus of the spacers times the filling factor of the spacers is equal or larger than 10 MPa, the filling factor being the ratio of the spacer area in the sample contact surface to the total area of the sample contact surface (20 MPa is larger than 10 MPa and thus reads on the instant claims, claim 62).
Claim 51 of ‘803 teaches instant claim 12.
Claim 32 of ‘803 teaches instant claim 18.
Regarding instant claims 23-24, ‘803 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate (par. 43-46 and par. and said porous substrate contains pores of a diameter in the range of 100 micrometers to 500 micrometers (par. 149-150).
Regarding instant claims 25-26, ‘803 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and said porous substrate possesses a porosity of 80% (par. 5).
Regarding instant claim 27, ‘803 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and the materials of said porous substrate can contain materials such as cellulose, collagen, jute, hemp, and synthetic polymeric fibers or mixtures thereof. (Suitable synthetic polymeric fibers include, for example, polyurethane, polyester, and nylon as well as mixtures or combinations thereof. The term “sponge-like structure”, as used herein, refers to flexible, reversibly compressible foams and/or durable elastomers such as foam rubber, foam resin or foamed plastics (e.g. foamed polystyrene), which are also within the scope of the present invention, Ermantraut, par. 51)
Regarding instant claim 160, ‘803 teaches one of the plates are flexible (claim 22), the fourth power of the inter-spacer distance (ISD) divided by the thickness of the flexible plate (h) and the Young’s modulus (E) of the flexible plate, ISD4/(hE), is equal to or less than 106 um3/GPa (claims 59-60, 62) and the thickness of the flexible plate times the Young’s modulus of the flexible plate is in the range of 60 to 750 GPa-um (claims 62, 85).
Claim 1 of ‘803 teaches instant claim 173.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 7-8, 13, 160, and 173 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 349, 352, 388, 394, 397-398 and 400 of copending Application No. 16/484,678 (‘678) in view of Ermantraut et al. (US 2012/0321518, Pub Date: 12/20/2012, hereinafter “Ermantraut”).
‘678 teaches a device for assaying a sample, comprising: a first plate (claim 349), a second plate (claim 349), spacers (claim 352), and a capture agent (claim 349), wherein:
i. the plates are movable relative to each other into different configurations (claim 349),
ii. the first plate comprises, on its inner surface, a sample contact area for contacting a sample that contains or is suspected of containing analyte (claim 349),
iii. the spacers are fixed on respective surfaces of one or both of the plates, the spacers having a predetermined substantially uniform height and a predetermined fixed inter-spacer distance (claim 352),
iv. the capture agent is immobilized on the sample contact surface of the first plate, wherein the capture agent captures the analyte (claim 349),
wherein one of the configurations is an open configuration, in which: the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, allowing the sample to be deposited on one or both of the plates (claim 349), and
wherein another of the configurations is a closed configuration which is configured after the sample is deposited in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer having a uniform thickness that is confined by the inner surfaces of the two plates and is regulated by the plates and the spacers (claim 352).
‘678 fails to specifically teach that the device includes a sponge made of a flexible porous material capable of absorbing or releasing a liquid, wherein the spacers reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers, and wherein a washing configuration is configured when the second plate is separated from the first plate after the closed configuration, and in the washing configuration: (i) the sponge containing a wash solution is placed on the sample contact area of the first plate and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution.
Ermantraut teaches throughout the publication a device for performing assays comprising first and second surfaces (abstract) and more specifically, the reference teaches a porous matrix such as a sponge located between first and second surfaces, the matrix being reversibly compressible and swellable when in contact with liquids (par. 3-5). Further, Ermantraut teaches that the porous matrix can be compressed to release the liquid from the matrix, wherein liquids capable of being stored in the matrix include water, organic or inorganic solutions (par. 48). Furthermore, it would be obvious that when a sponge as taught by Ermantraut is incorporated in the device of ‘678, the spacers would also reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the device of ‘678, a porous matrix such as a sponge as taught by Ermantraut placed between the first and second plates because it would have been desirable to incorporate additional fluids that can be manipulated by external forces to assist in conducting the assays of the device (Ermantraut, par. 40-44). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to devices for performing assays comprising first and second surfaces.
Although ‘678 in view of Ermantraut do not specifically teach a washing configuration is configured when the second plate is separated from the first plate after the closed configuration and in the washing configuration (i) the sponge containing a wash solution is placed on the sample contact area of the first plate, and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution, such limitations are drawn to intended use of the device and therefore the prior art only needs to be capable of performing the recited intended use. So long as the sponge of Ermantraut is capable of containing a wash solution that can be placed on the first plate for a washing configuration, it reads on the claims. ‘678 in view of Ermantraut teach the same structural limitations as recited in the claims as the only structurally active components of the claim are the plates, spacers, sponge, and capture agent of claim parts i-v, therefore the references are considered capable of performing the same intended use.
Claims 397-398 of ‘678 teaches instant claims 7-8.
Claim 394 of ‘678 teaches instant claim 13.
Regarding instant claims 23-24, ‘678 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate (Ermantraut, par. 43-46 and par. and said porous substrate contains pores of a diameter in the range of 100 micrometers to 500 micrometers (Ermantraut, par. 149-150).
Regarding instant claims 25-26, ‘678 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and said porous substrate possesses a porosity of 80% (Ermantraut, par. 5).
Regarding instant claim 27, ‘678 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and the materials of said porous substrate can contain materials such as cellulose, collagen, jute, hemp, and synthetic polymeric fibers or mixtures thereof. (Suitable synthetic polymeric fibers include, for example, polyurethane, polyester, and nylon as well as mixtures or combinations thereof. The term “sponge-like structure”, as used herein, refers to flexible, reversibly compressible foams and/or durable elastomers such as foam rubber, foam resin or foamed plastics (e.g. foamed polystyrene), which are also within the scope of the present invention, Ermantraut, par. 51)
Regarding instant claim 160, ‘678 teaches the fourth power of the inter-spacer-distance (ISD) divided by the thickness of the flexible plate (h) and the Young’s modulus (E) of the flexible plate, ISD4/(hE), is equal to less than 106 um3/GPa (claim 400) and the thickness of the flexible plate times the Young’s modulus of the flexible plate is in the range 60 to 750 GPA-um (claim 388).
Claim 361 of ‘678 teaches instant claim 173.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 7-9, 11-13, 23-27, 160, and 173-174 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10, 65, 73, 78-81, 87, and 139 of copending Application No. 16/081,970 (‘970) in view of Ermantraut et al. (US 2012/0321518, Pub Date: 12/20/2012, hereinafter “Ermantraut”).
‘970 teaches a device for assaying a sample, comprising: a first plate (claim 1), a second plate (claim 1), spacers (claim 1), and a capture agent, (claim 87) wherein:
i. the plates are movable relative to each other into different configurations (claim 1),
ii. the first plate comprises, on its inner surface, a sample contact area for contacting a sample that contains or is suspected of containing analyte (claim 1),
iii. the spacers are fixed on respective surfaces of one or both of the plates, the spacers having a predetermined substantially uniform height and a predetermined fixed inter-spacer distance (claims 1, 9-10),
iv. the capture agent is immobilized on the sample contact surface of the first plate, wherein the capture agent captures the analyte (claim 87),
wherein one of the configurations is an open configuration, in which: the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, allowing the sample to be deposited on one or both of the plates (claim 1), and
wherein another of the configurations is a closed configuration which is configured after the sample is deposited in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer having a uniform thickness that is confined by the inner surfaces of the two plates and is regulated by the plates and the spacers (claim 1).
Claim 80 of ‘970 teaches instant claim 7.
Claim 81 of ‘970 teaches instant claim 8.
Regarding instant claim 9, ‘970 teaches the inter-spacer distance is in the range of 1 um to 200 um and the inter-spacer distance is substantially periodic (claims 9-10).
Claim 78 of ‘970 teaches instant claim 11.
Claim 139 of ‘970 teaches instant claim 12.
Claim 73 of ‘970 teaches instant claim 13.
Regarding instant claims 23-24, ‘970 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate (Ermantraut, par. 43-46 and par. and said porous substrate contains pores of a diameter in the range of 100 micrometers to 500 micrometers (Ermantraut, par. 149-150).
Regarding instant claims 25-26, ‘970 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and said porous substrate possesses a porosity of 80% (Ermantraut, par. 5).
Regarding instant claim 27, ‘970 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and the materials of said porous substrate can contain materials such as cellulose, collagen, jute, hemp, and synthetic polymeric fibers or mixtures thereof. (Suitable synthetic polymeric fibers include, for example, polyurethane, polyester, and nylon as well as mixtures or combinations thereof. The term “sponge-like structure”, as used herein, refers to flexible, reversibly compressible foams and/or durable elastomers such as foam rubber, foam resin or foamed plastics (e.g. foamed polystyrene), which are also within the scope of the present invention, Ermantraut, par. 51)
Claim 79 of ‘970 teaches instant claim 160.
Regarding instant claim 173, ‘970 teaches the inner surface of the first plate includes a signal amplification surface (inner surface of both plates comprises amplification sites capable of amplifying signal, thereby reading on signal amplification surface, claim 65).
Claim 1 of ‘970 teaches instant claim 174.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 12, 18, 160, and 173-174 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 38 of U.S. Patent No. 11,408,028 (‘028) in view of Ermantraut et al. (US 2012/0321518, Pub Date: 12/20/2012, hereinafter “Ermantraut”). Although the claims recite a method, the method comprises a device to which the instant claims are directed.
‘028 teaches a device for assaying a sample, comprising: a first plate (claim 1), a second plate (claim 1), spacers (claim 1), and a capture agent (target-specific nucleic acid probes, claim 1), wherein:
i. the plates are movable relative to each other into different configurations (claim 1),
ii. the first plate comprises, on its inner surface, a sample contact area for contacting a sample that contains or is suspected of containing analyte (claim 1),
iii. the spacers are fixed on respective surfaces of one or both of the plates, the spacers having a predetermined substantially uniform height and a predetermined fixed inter-spacer distance (claim 1),
iv. the capture agent is immobilized on the sample contact surface of the first plate, wherein the capture agent captures the analyte (claim 1),
wherein one of the configurations is an open configuration, in which: the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, allowing the sample to be deposited on one or both of the plates (claim 1), and
wherein another of the configurations is a closed configuration which is configured after the sample is deposited in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer having a uniform thickness that is confined by the inner surfaces of the two plates and is regulated by the plates and the spacers (claim 1).
‘028 fails to specifically teach that the device includes a sponge made of a flexible porous material capable of absorbing or releasing a liquid, wherein the spacers reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers, and wherein a washing configuration is configured when the second plate is separated from the first plate after the closed configuration, and in the washing configuration: (i) the sponge containing a wash solution is placed on the sample contact area of the first plate and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution.
Ermantraut teaches throughout the publication a device for performing assays comprising first and second surfaces (abstract) and more specifically, the reference teaches a porous matrix such as a sponge located between first and second surfaces, the matrix being reversibly compressible and swellable when in contact with liquids (par. 3-5). Further, Ermantraut teaches that the porous matrix can be compressed to release the liquid from the matrix, wherein liquids capable of being stored in the matrix include water, organic or inorganic solutions (par. 48). Furthermore, it would be obvious that when a sponge as taught by Ermantraut is incorporated in the device of ‘028, the spacers would also reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the device of ‘028, a porous matrix such as a sponge as taught by Ermantraut placed between the first and second plates because it would have been desirable to incorporate additional fluids that can be manipulated by external forces to assist in conducting the assays of the device (Ermantraut, par. 40-44). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to devices for performing assays comprising first and second surfaces.
Although ‘028 in view of Ermantraut do not specifically teach a washing configuration is configured when the second plate is separated from the first plate after the closed configuration and in the washing configuration (i) the sponge containing a wash solution is placed on the sample contact area of the first plate, and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution, such limitations are drawn to intended use of the device and therefore the prior art only needs to be capable of performing the recited intended use. So long as the sponge of Ermantraut is capable of containing a wash solution that can be placed on the first plate for a washing configuration, it reads on the claims. ‘028 in view of Ermantraut teach the same structural limitations as recited in the claims as the only structurally active components of the claim are the plates, spacers, sponge, and capture agent of claim parts i-v, therefore the references are considered capable of performing the same intended use.
Regarding instant claim 12, ‘028 teaches the analyte comprises DNAs, RNAs, or nucleic acids (claim 38).
Regarding instant claim 18, ‘028 teaches a detection agent for detecting the analyte (claim 1).
Regarding instant claims 23-24, ‘028 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate (par. 43-46 and par. and said porous substrate contains pores of a diameter in the range of 100 micrometers to 500 micrometers (Ermantraut, par. 149-150).
Regarding instant claims 25-26, ‘028 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and said porous substrate possesses a porosity of 80% (Ermantraut, par. 5).
Regarding instant claim 27, ‘028 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and the materials of said porous substrate can contain materials such as cellulose, collagen, jute, hemp, and synthetic polymeric fibers or mixtures thereof. (Suitable synthetic polymeric fibers include, for example, polyurethane, polyester, and nylon as well as mixtures or combinations thereof. The term “sponge-like structure”, as used herein, refers to flexible, reversibly compressible foams and/or durable elastomers such as foam rubber, foam resin or foamed plastics (e.g. foamed polystyrene), which are also within the scope of the present invention, Ermantraut, par. 51)
Claim 1 of ‘028 teaches instant claim 160.
Regarding instant claim 173, ‘028 teaches the inner surface of the first plate includes a signal amplification surface (sample contact area of the first plate comprises signal amplification layer, thereby reading on signal amplification surface, claim 2).
Claim 1 of ‘028 teaches instant claim 174.

Claims 1, 3-4, 9, 18, 21, 23-27, 160, and 174 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 33, 46-47, 50-51, 53, and 55-56 of U.S. Patent No. 11,326,989 (‘989) in view of Ermantraut et al. (US 2012/0321518, Pub Date: 12/20/2012, hereinafter “Ermantraut”). 
‘989 teaches a device for assaying a sample, comprising: a first plate (claim 1), a second plate (claim 1), spacers (claim 1), and a capture agent (claim 33), wherein:
i. the plates are movable relative to each other into different configurations (claim 1),
ii. the first plate comprises, on its inner surface, a sample contact area for contacting a sample that contains or is suspected of containing analyte (claim 1),
iii. the spacers are fixed on respective surfaces of one or both of the plates, the spacers having a predetermined substantially uniform height and a predetermined fixed inter-spacer distance (claim 1),
iv. the capture agent is immobilized on the sample contact surface of the first plate, wherein the capture agent captures the analyte (claim 33),
wherein one of the configurations is an open configuration, in which: the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, allowing the sample to be deposited on one or both of the plates (claim 1), and
wherein another of the configurations is a closed configuration which is configured after the sample is deposited in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer having a uniform thickness that is confined by the inner surfaces of the two plates and is regulated by the plates and the spacers (claim 1).
‘989 fails to specifically teach that the device includes a sponge made of a flexible porous material capable of absorbing or releasing a liquid, wherein the spacers reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers, and wherein a washing configuration is configured when the second plate is separated from the first plate after the closed configuration, and in the washing configuration: (i) the sponge containing a wash solution is placed on the sample contact area of the first plate and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution.
‘989 fails to specifically teach that the device includes a sponge made of a flexible porous material capable of absorbing or releasing a liquid, wherein the spacers reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers, and wherein a washing configuration is configured when the second plate is separated from the first plate after the closed configuration, and in the washing configuration: (i) the sponge containing a wash solution is placed on the sample contact area of the first plate and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution.
Ermantraut teaches throughout the publication a device for performing assays comprising first and second surfaces (abstract) and more specifically, the reference teaches a porous matrix such as a sponge located between first and second surfaces, the matrix being reversibly compressible and swellable when in contact with liquids (par. 3-5). Further, Ermantraut teaches that the porous matrix can be compressed to release the liquid from the matrix, wherein liquids capable of being stored in the matrix include water, organic or inorganic solutions (par. 48). Furthermore, it would be obvious that when a sponge as taught by Ermantraut is incorporated in the device of ‘989, the spacers would also reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the device of ‘989, a porous matrix such as a sponge as taught by Ermantraut placed between the first and second plates because it would have been desirable to incorporate additional fluids that can be manipulated by external forces to assist in conducting the assays of the device (Ermantraut, par. 40-44). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to devices for performing assays comprising first and second surfaces.
Although ‘989 in view of Ermantraut do not specifically teach a washing configuration is configured when the second plate is separated from the first plate after the closed configuration and in the washing configuration (i) the sponge containing a wash solution is placed on the sample contact area of the first plate, and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution, such limitations are drawn to intended use of the device and therefore the prior art only needs to be capable of performing the recited intended use. So long as the sponge of Ermantraut is capable of containing a wash solution that can be placed on the first plate for a washing configuration, it reads on the claims. ‘989 in view of Ermantraut teach the same structural limitations as recited in the claims as the only structurally active components of the claim are the plates, spacers, sponge, and capture agent of claim parts i-v, therefore the references are considered capable of performing the same intended use.
Claims 8 and 56 of ‘989 teach instant claims 3-4.
Regarding instant claim 9, ‘989 teaches the inter-spacer distance is in the range of 1 micrometer to 200 micrometer (claim 50-51) and the inter-spacer distance is substantially periodic (claim 46).
Claim 55 of ‘989 teaches instant claim 12.
Claim 21 of ‘989 teaches instant claim 18.
Claim 47 of ‘989 teaches instant claim 21.
Regarding instant claims 23-24, ‘989 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate (par. 43-46 and par. and said porous substrate contains pores of a diameter in the range of 100 micrometers to 500 micrometers (Ermantraut, par. 149-150).
Regarding instant claims 25-26, ‘989 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and said porous substrate possesses a porosity of 80% (Ermantraut, par. 5).
Regarding instant claim 27, ‘989 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and the materials of said porous substrate can contain materials such as cellulose, collagen, jute, hemp, and synthetic polymeric fibers or mixtures thereof. (Suitable synthetic polymeric fibers include, for example, polyurethane, polyester, and nylon as well as mixtures or combinations thereof. The term “sponge-like structure”, as used herein, refers to flexible, reversibly compressible foams and/or durable elastomers such as foam rubber, foam resin or foamed plastics (e.g. foamed polystyrene), which are also within the scope of the present invention, Ermantraut, par. 51)
Claim 53 of ‘989 teaches instant claim 160.
Claim 1 of ‘989 teaches instant claim 174.

Claims 1, 3-4, 12, 18, 23-27, and 174 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 39-40, 42, and 45 of U.S. Patent No. 11,243,201 (‘201) in view of Ermantraut et al. (US 2012/0321518, Pub Date: 12/20/2012, hereinafter “Ermantraut”). Although the claims recite a kit, thekit comprises a device to which the instant claims are directed.
‘201 teaches a device for assaying a sample, comprising: a first plate (claim 34), a second plate (claim 34), spacers (claim 34), and a capture agent (claim 40), wherein:
i. the plates are movable relative to each other into different configurations (claim 34),
ii. the first plate comprises, on its inner surface, a sample contact area for contacting a sample that contains or is suspected of containing analyte (claim 34),
iii. the spacers are fixed on respective surfaces of one or both of the plates, the spacers having a predetermined substantially uniform height and a predetermined fixed inter-spacer distance (claim 34),
iv. the capture agent is immobilized on the sample contact surface of the first plate, wherein the capture agent captures the analyte (claim 40),
wherein one of the configurations is an open configuration, in which: the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, allowing the sample to be deposited on one or both of the plates (claim 34), and
wherein another of the configurations is a closed configuration which is configured after the sample is deposited in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer having a uniform thickness that is confined by the inner surfaces of the two plates and is regulated by the plates and the spacers (claim 34).
‘201 fails to specifically teach that the device includes a sponge made of a flexible porous material capable of absorbing or releasing a liquid, wherein the spacers reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers, and wherein a washing configuration is configured when the second plate is separated from the first plate after the closed configuration, and in the washing configuration: (i) the sponge containing a wash solution is placed on the sample contact area of the first plate and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution.
‘201 fails to specifically teach that the device includes a sponge made of a flexible porous material capable of absorbing or releasing a liquid, wherein the spacers reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers, and wherein a washing configuration is configured when the second plate is separated from the first plate after the closed configuration, and in the washing configuration: (i) the sponge containing a wash solution is placed on the sample contact area of the first plate and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution.
Ermantraut teaches throughout the publication a device for performing assays comprising first and second surfaces (abstract) and more specifically, the reference teaches a porous matrix such as a sponge located between first and second surfaces, the matrix being reversibly compressible and swellable when in contact with liquids (par. 3-5). Further, Ermantraut teaches that the porous matrix can be compressed to release the liquid from the matrix, wherein liquids capable of being stored in the matrix include water, organic or inorganic solutions (par. 48). Furthermore, it would be obvious that when a sponge as taught by Ermantraut is incorporated in the device of ‘201, the spacers would also reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the device of ‘201, a porous matrix such as a sponge as taught by Ermantraut placed between the first and second plates because it would have been desirable to incorporate additional fluids that can be manipulated by external forces to assist in conducting the assays of the device (Ermantraut, par. 40-44). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to devices for performing assays comprising first and second surfaces.
Although ‘201 in view of Ermantraut do not specifically teach a washing configuration is configured when the second plate is separated from the first plate after the closed configuration and in the washing configuration (i) the sponge containing a wash solution is placed on the sample contact area of the first plate, and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution, such limitations are drawn to intended use of the device and therefore the prior art only needs to be capable of performing the recited intended use. So long as the sponge of Ermantraut is capable of containing a wash solution that can be placed on the first plate for a washing configuration, it reads on the claims. ‘201 in view of Ermantraut teach the same structural limitations as recited in the claims as the only structurally active components of the claim are the plates, spacers, sponge, and capture agent of claim parts i-v, therefore the references are considered capable of performing the same intended use.
Claim 45 of ‘201 teaches instant claims 3-4.
Claim 39 of ‘201 teaches instant claim 12.
Claim 42 of ‘201 teaches instant claim 18.
Regarding instant claims 23-24, ‘201 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate (par. 43-46 and par. and said porous substrate contains pores of a diameter in the range of 100 micrometers to 500 micrometers (Ermantraut, par. 149-150).
Regarding instant claims 25-26, ‘201 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and said porous substrate possesses a porosity of 80% (Ermantraut, par. 5).
Regarding instant claim 27, ‘201 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and the materials of said porous substrate can contain materials such as cellulose, collagen, jute, hemp, and synthetic polymeric fibers or mixtures thereof. (Suitable synthetic polymeric fibers include, for example, polyurethane, polyester, and nylon as well as mixtures or combinations thereof. The term “sponge-like structure”, as used herein, refers to flexible, reversibly compressible foams and/or durable elastomers such as foam rubber, foam resin or foamed plastics (e.g. foamed polystyrene), which are also within the scope of the present invention, Ermantraut, par. 51)
Claim 1 of ‘201 teaches instant claim 174.
Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the Watanabe, Ermantraut, and Chiou individually (p. 32, 34), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Ermantraut fails to teach using the sponge to absorb the wash solution and taking out the sponge with the absorbed wash solution (p. 32), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Ermantraut teaches a porous matrix such as a sponge located between first and second surfaces, the matrix being reversibly compressible and swellable when in contact with liquids (par. 3-5). Further, Ermantraut teaches that the porous matrix can be compressed to release the liquid from the matrix, wherein liquids capable of being stored in the matrix include water, organic or inorganic solutions (par. 48). Thus, the combination of Watanabe and Ermantraut, as detailed above, teaches the structure of the claimed device and is considered capable of performing the intended use.
In response to applicant's arguments that none of Watanabe and Ermantraut are for the purpose of surface capture of an analyte from a sample followed by a wash, they lack the key components of the present invention, and they lack the key functions of the present invention (p. 33), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The combination of Watanabe and Ermantraut teaches the structure of the claimed device and is considered capable of performing the intended use as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY L NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER H. TIEU/Examiner, Art Unit 1677                                                                                                                                                                                                        
/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1677                                                                                                                                                                                                        October 11, 2022